Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment after Final Rejection, filed on August 19, 2021, has been made of record and entered.  With the entry of this amendment, claims 1, 3, 5, and 7, have been amended, and claims 2, 6, and 21 have been canceled.  No new claims have been added; claims 1, 3-5, and 7-20 are now pending in this application.

Election/Restrictions
Claims 5-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected “process for producing olefin in the presence of a catalyst of Group I”, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2020.
Claims 1 and 3-5 are presently under consideration by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on May 4, 2019.

Withdrawn Rejection
	The 35 U.S.C. 103 rejection of claims 1 and 21 as being unpatentable over Luck (U. S. Patent No. 5,037,792), stated in the previous Final Rejection, has been withdrawn in view of Applicants’ amendment to claim 1 by the incorporation therein of now-canceled claim 2.
 

Rejoinder of Previously Non-Elected Claims
Claims 1, 3, and 4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5 and 7-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 26, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1, 3-5, and 7-20 are presently under consideration by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis B. Ribar on August 27, 2021.
The application has been amended as follows: 
a. Please amend lines 3 and 4 of claim 5 as follows:
“…pretreating a catalyst by providing a reduction gas to the catalyst for producing an olefin from a hydrocarbon (stage 1);…".
	Claim 5 has been amended to ensure proper basis; see, for example, lines 12 and 13 of claim 1.

Allowable Subject Matter
Claims 1, 3-5, and 7-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
While Luck teaches a catalyst including a porous alumina support having a surface coating of at least one spinel compound thereon, and a catalytically active phase deposited onto said coated support, Luck does not teach or suggest the presence of a spinel type compound comprising zinc in Patentees’ catalyst, this reference does not teach or suggest the limitations of Applicants’ claim 2 (now canceled) regarding the presence of both zirconium and platinum in the sub-support component.
Therefore, neither Luck nor the previously cited references of record teach or suggest Applicants’ claimed catalyst or Applicants’ claimed continuous reaction-regeneration olefin producing method employing Applicants’ claimed catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 27, 2021